Order entered January 14, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00871-CV

                          CAROL M. KAM, Appellant

                                        V.

                       CARL DAVID ADAMS, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-05795

                                     ORDER

      Before the Court is appellant’s January 12, 2022 motion to correct amended

brief. Appellant explains that in pages 10 through 12 of her brief, she “referenced

an unsigned order from the October 4, 2021 hearing[.]” However, she has since

“discovered” that the clerk’s record contains a copy of a signed order for that

hearing.

      We GRANT the motion TO THE EXTENT that appellant shall correct the

brief to reflect that an order from the October 4th hearing was signed. The second

amended brief shall be filed no later than January 18, 2022.
     Appellee’s brief shall be filed within thirty days of the filing of appellant’s

second amended brief.

                                            /s/    CRAIG SMITH
                                                   JUSTICE